Affirmed as Modified and Opinion Filed January 7, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01376-CR
                                    No. 05-12-01377-CR
                                    No. 05-12-01378-CR
                                    No. 05-12-01448-CR

                           JESSE CARL CASTILLO, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                On Appeal from the 363rd Dist. Ct. Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F12-40677-W, F11-40913-W, F11-40914-W, F11-40924-W

                             MEMORANDUM OPINION
                         Before Justices Moseley, Bridges, and Evans
                                 Opinion by Justice Bridges

       A jury convicted Jesse Carl Castillo of two sexual performance by a child offenses, one

indecency with a child by contact offense, and one indecency with a child by exposure offense.

See TEX. PENAL CODE ANN. §§ 21.11(a), (d), 43.25(b), (c) (West 2011). The jury assessed

punishment at twenty years’ imprisonment for each sexual performance by a child conviction,

fifteen years’ imprisonment for the indecency with a child by contact conviction, and eight

years’ imprisonment for the indecency with a child by exposure conviction. The jury also

assessed a $10,000 fine in each case. The trial court’s judgments also include orders that

appellant pay court costs in the amounts of $614, $664, and $714. In four issues, appellant
contends there is insufficient evidence in the record to support the trial court’s orders that he pay

court costs in each of the cases. We modify the trial court’s judgments and affirm as modified.

       Appellant contends the evidence is insufficient in each case to support the trial court’s

order that he pay $614, $664, and $714 in court costs because the clerk’s records do not contain

bills of costs. The State responds that the trial court was authorized to assess court costs in the

amounts of $614, $664, and $714.

       If a criminal action is appealed, “an officer of the court shall certify and sign a bill of

costs stating the costs that have been accrued and send the bill of costs to the court to which the

action or proceeding is . . . appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006 (West 2006).

Costs may not be collected from the person charged with the costs until a written bill, containing

the items of cost, is produced and signed by the officer who charged the cost or the officer

entitled to receive payment for the cost. Id. art. 103.001.

       The clerk’s records in these cases do not contain the bills of costs. We, however, ordered

the Dallas County District Clerk to file supplemental records containing certified bills of costs

associated with the cases, and the clerk did so. See TEX. R. APP. P. 34.5(c)(1) (rules of appellate

procedure allow supplementation of clerk’s record if relevant item has been omitted).

Appellant’s complaints that the evidence is insufficient to support the imposition of costs

because the clerk’s records did not contain bills of costs are now moot. See Coronel v. State, No.

05-12-00493-CR, 2013 WL 3874446, at *4 (Tex. App.––Dallas July 29, 2013, pet. ref’d);

Franklin v. State, 402 S.W.3d 894, 895 (Tex. App.—Dallas 2013, no pet.).               We overrule

appellant’s four issues.

       In response to the Court’s order requiring supplementation of the records, appellant filed

an objection that the bills of costs in the supplemental records are not “proper bill[s] of costs”



                                                 ‐2‐ 
and the bills of costs were not filed in the trial court or brought to the trial court’s attention

before costs were entered in the judgments. The Court rejected these objections and arguments

in Coronel. See Coronel, 2013 WL 3874446, at *4–5. We likewise reject them here, and

conclude the cost bills contained in the supplemental clerk’s records are sufficient to support the

assessment of costs in the judgments.                          See id.     We overrule appellant’s objection to the

supplemental clerk’s records.

              We note that in cause nos. 05-12-01376-CR, 05-12-01378-CR, and 05-12-01448-CR, the

judgments do not contain the $10,000 fine assessed by the jury. “The judgment shall reflect . . .

that the defendant be punished in accordance with the jury’s verdict. . . .” TEX. CRIM. PROC.

CODE ANN. art. 42.01, § 8 (West 2006).1 The trial court orally read the jury’s verdict with the

defendant present in the courtroom. We are authorized to correct a judgment to accurately

reflect a jury’s verdict. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex.

Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.─Dallas 1991, pet.

ref’d). We modify the judgments in those cases to include the $10,000 fine.

              In cause nos. 05-12-01376-CR, 05-12-01378-CR, and 05-12-01448-CR, we affirm the

trial court’s judgments as modified. In cause no. 05-12-01377-CR, we affirm the trial court’s

judgment.


DoNot Publish
TEX. R. APP. P. 47 
121376F.U05 
                                                                         /David L. Bridges/
                                                                         DAVID L. BRIDGES
                                                                         JUSTICE



                                                            
              1
            Unrelated amendments were made to article 42.01 after sentencing. See TEX. CRIM. PROC. CODE ANN.
art. 42.01, § 8 (West Supp. 2013).

                                                                  ‐3‐ 
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


JESSE CARL CASTILLO, Appellant                        Appeal from the 363rd Judicial District
                                                      Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01376-CR        V.                          F12-40677-W).
                                                      Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                          Justices Moseley and Evans participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Fine” is modified to show “$10,000.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered January 7, 2014




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE




                                              ‐4‐ 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JESSE CARL CASTILLO, Appellant                         Appeal from the 363rd Judicial District
                                                       Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01377-CR       V.                            F11-40913-W).
                                                       Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                           Justices Moseley and Evans participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 7, 2014




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE



                                                   /




                                            ‐5‐ 
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


JESSE CARL CASTILLO, Appellant                        Appeal from the 363rd Judicial District
                                                      Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01378-CR        V.                          F11-40914-W).
                                                      Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                          Justices Moseley and Evans participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Fine” is modified to show “$10,000.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered January 7, 2014




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE




                                              ‐6‐ 
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


JESSE CARL CASTILLO, Appellant                        Appeal from the 363rd Judicial District
                                                      Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01448-CR        V.                          F11-40924-W).
                                                      Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                          Justices Moseley and Evans participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Fine” is modified to show “$10,000.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered January 7, 2014

 
 

 

 
                                                     /David L. Bridges/
 
                                                     DAVID L. BRIDGES
 
                                                     JUSTICE
 




                                              ‐7‐